UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                           Before
                               SIMS, COOK, and GALLAGHER
                                  Appellate Military Judges

                           UNITED STATES, Appellee
                                         v.
                    Private First Class RENALDO R. FEBRES
                          United States Army, Appellant

                                       ARMY 20100436

                              1st Cavalry Division
                      Matthew J. McDonald, Military Judge
                 Colonel Mark H. Sydenham, Staff Judge Advocate


For Appellant: Lieutenant Colonel Peter Kageleiry, Jr., JA; Captain John L.
Schriver, JA.

For Appellee: Pursuant to A.C.C.A. Rule 15.2, no response filed.


                                      23 December 2011
                    --------------------------------------------------------------
                    SUMMARY DISPOSITION ON FURTHER REVIEW
                    --------------------------------------------------------------
Per Curiam:

      On 27 September 2011, this court set aside the convening authority’s action,
dated 21 January 2011, in this case and returned the record of trial to The Judge
Advocate General for remand to the same convening authority for a new action.
United States v. Febres, ARMY 20100436 (Army Ct. Crim. App. 27 Sep. 2011)
(unpub.) (summ. disp.). That action has been accomplished and the case is again
before us for review. Article 66, Uniform Code of Military Justice [hereinafter
UCMJ].

       Although not raised as error by appellant, we note that appellant pleaded
guilty, without objection, to Charge VI and its specification which did not expressly
allege the terminal elements of unlawful entry in violation of Article 134, UCMJ.
"[A] charge and specification challenged for the first time on appeal is liberally
construed and will not be held invalid absent a clear showing of substantial
prejudice to the accused -- such as a showing that the indictment is so obviously
defective that by no reasonable construction can it be said to charge the offense for
which conviction was had." United States v. Roberts, __ M.J. ___, slip op. at 4
(Army Ct. Crim. App. 14 Oct. 2011) (quoting United States v. Watkins, 21 M.J. 208,
FEBRES – ARMY 20100436

209-10 (C.M.A. 1986)) (internal quotation marks omitted). Cf. United States v.
Fosler, 70 M.J. at 225, 230 (C.A.A.F. 2011). Here, the specification states that
appellant, between on or about 17 and 28 December 2008, unlawfully entered the
barracks room of two soldiers in violation of Article 134, UCMJ. These allegations
can be reasonably construed to imply that appellant’s conduct was to the prejudice
of good order and discipline and of a nature to bring discredit upon the armed
forces. Appellant was on notice of the charge against him and is protected against
double jeopardy.

       On consideration of the entire record, we hold the findings of guilty and the
sentence as approved by the convening authority correct in law and fact. Accord-
ingly, those findings of guilty and the sentence are AFFIRMED.
                                        FOR THE
                                        FOR THE COURT:
                                                COURT:




                                        MALCOLM H. SQUIRES, JR.
                                        MALCOLM     H. SQUIRES, JR.
                                        Clerk of Court
                                        Clerk of Court




                                          2